Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report of Next Fuel, Inc. (the “Company”) on Form 10-K for the period ended September 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert H. Craig, Chief Executive Officer, and Robin Kindle, Principal Financial Officer, of the Company, each hereby certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K for the period ended September 30, 2013, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K for the period ended September 30, 2013, fairly presents, in all material respects, the financial condition and results of operations of Next Fuel, Inc. NEXT FUEL, INC. Date: December 20, 2013 By: /s/ Robert H Craig Robert H. Craig Chief Executive Officer and Chairman of the Board of Directors NEXT FUEL, INC. Date: December20, 2013 By: /s/ Robin Kindle Robin Kindle Principal Financial Officer
